 

Exhibit 10.2

 

Texas

Loan No. 340043

RECORDING REQUESTED BY

 

    WHEN RECORDED MAIL TO  

 

The Northwestern Mutual Life Ins. Co.

720 East Wisconsin Avenue - Rm N16WC

Milwaukee, WI 53202

Attn: John Carbonara

LLT2211008331de SPACE ABOVE THIS LINE FOR RECORDER'S USE

 

This instrument was prepared by James L. McFarland, Attorney, for The
Northwestern Mutual Life Insurance Company, 720 East Wisconsin Avenue,
Milwaukee, WI 53202.

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.

 

DEED OF TRUST and SECURITY AGREEMENT

 

THIS DEED OF TRUST and SECURITY AGREEMENT is made as of the 12th day of March,
2014 between TS CRAIG RANCH, LLC, a Delaware limited liability company, whose
mailing address is c/o Trade Street Residential, Inc., 19950 W. Country Club
Drive, Suite 800, Aventura, FL, 33180, Attn: Richard Ross, CFO, herein (said
Grantor/Trustor, whether one or more in number) called "Grantor", and KEVIN L.
WESTRA, whose mailing address is c/o Northwestern Mutual Real Estate
Investments, LLC, 15455 Dallas Parkway, Suite 1080, Addison, TX, 75001, herein
called "Trustee", and THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a
Wisconsin corporation, whose mailing address is 720 E. Wisconsin Avenue,
Milwaukee, WI, 53202, herein called "Beneficiary":

 

WITNESSETH, That Grantor, in consideration of the indebtedness herein mentioned,
does hereby irrevocably bargain, sell, grant, transfer, assign and convey unto
Trustee, in trust, with power of sale and right of entry and possession, the
following property (herein referred to as the "Property"):

 

1

 

 

A.The land in the City of McKinney, County of Collin, State of Texas, described
in Exhibit "A" attached hereto and incorporated herein (the "Land");

 

B.All easements, appurtenances, tenements and hereditaments belonging to or
benefiting the Land, including but not limited to all waters, water rights,
water courses, all ways, trees, rights, liberties and privileges;

 

C.All improvements to the Land, including, but not limited to, all buildings,
structures and improvements now existing or hereafter erected on the Land; all
fixtures and equipment of every description belonging to Grantor which are or
may be placed or used upon the Land or attached to the buildings, structures or
improvements, including, but not limited to, all engines, boilers, elevators and
machinery, all heating apparatus, electrical equipment, air-conditioning and
ventilating equipment, water and gas fixtures, and all furniture and easily
removable equipment; all of which, to the extent permitted by applicable law,
shall be deemed an accession to the freehold and a part of the realty as between
the parties hereto; and

 

D.Grantor's interest in all articles of personal property of every kind and
nature whatsoever, including, but not limited to all carpeting, draperies,
ranges, microwave ovens, refrigerators, dishwashers, easily removable equipment
and fixtures, and furniture, now or hereafter located upon the Land or in or on
the buildings and improvements and now owned or leased or hereafter acquired or
leased by Grantor.

 

Grantor agrees not to sell, transfer, assign or remove anything described in B,
C and D above now or hereafter located on the Land without prior written consent
from Beneficiary unless (i) such action does not constitute a sale or removal of
any buildings or structures or the sale or transfer of waters or water rights
and (ii) such action results in the substitution or replacement with similar
items of equal value.

 

Without limiting the foregoing grants, Grantor hereby pledges to Beneficiary,
and grants to Beneficiary a security interest in, all of Grantor's present and
hereafter acquired right, title and interest in and to the Property and any and
all

 

2

 

 

E.cash and other funds now or at any time hereafter deposited by or for Grantor
on account of tax, special assessment, replacement or other reserves required to
be maintained pursuant to the Loan Documents (as hereinafter defined) with
Beneficiary or a third party, or otherwise deposited with, or in the possession
of, Beneficiary pursuant to the Loan Documents; and

 

F.surveys, soils reports, environmental reports, guaranties, warranties,
architect's contracts, construction contracts, drawings and specifications,
applications, permits, surety bonds and other contracts relating to the
acquisition, design, development, construction and operation of the Property;
and

 

G.accounts, chattel paper, deposit accounts, instruments, equipment, inventory,
documents, general intangibles, letter-of-credit rights, investment property and
all other personal property of Grantor, (including, without limitation, any and
all rights in the property name "Avenues at Craig Ranch"); and

 

H.present and future rights to condemnation awards, insurance proceeds or other
proceeds at any time payable to or received by Grantor on account of the
Property or any of the foregoing personal property.

 

All personal property hereinabove described is hereinafter referred to as the
"Personal Property".

 

If any of the Property is of a nature that a security interest therein can be
perfected under the Uniform Commercial Code, this instrument shall constitute a
security agreement and financing statement if permitted by applicable law and
Grantor authorizes Beneficiary to file a financing statement describing such
Property and, at Beneficiary's request, agrees to join with Beneficiary in the
execution of any financing statements and to execute any other instruments that
may be necessary or desirable, in Beneficiary's determination, for the
perfection or renewal of such security interest under the Uniform Commercial
Code.

 

TO HAVE AND TO HOLD the same unto Trustee for the purpose of securing:

 

(a) Payment to the order of Beneficiary of the indebtedness evidenced by a
promissory note of even date herewith (and any restatement, extension or renewal
thereof and any amendment thereto) executed by Grantor for the principal sum of
TWENTY-ONE MILLION TWO HUNDRED THOUSAND DOLLARS, with final maturity no later
than April 10, 2021 and with interest as therein expressed (which promissory
note, as such instrument may be amended, restated, renewed and extended, is
hereinafter referred to as the "Note"), it being recognized that the funds may
not have been fully advanced as of the date hereof but may be advanced in the
future in accordance with the terms of a written contract; and

 

3

 

 

(b) Payment of all sums that may become due Beneficiary under the provisions of,
and the performance of each agreement of Grantor contained in, the Loan
Documents.

 

"Loan Documents" means this instrument, the Note, that certain Loan Application
dated December 20, 2013 from Grantor to Beneficiary and that certain acceptance
letter issued by Beneficiary dated January 15, 2014 (together, the
"Commitment"), that certain Absolute Assignment of Leases and Rents of even date
herewith between Grantor and Beneficiary (the "Absolute Assignment"), that
certain Certification of Borrower of even date herewith, that certain Limited
Liability Company Supplement dated contemporaneously herewith, any other
supplements and authorizations required by Beneficiary and any other agreement
entered into or document executed by Grantor and delivered to Beneficiary in
connection with the indebtedness evidenced by the Note, except for that certain
Environmental Indemnity Agreement of even date herewith given by Trade Street
Residential, Inc., a Maryland corporation, (the "Principal") and Grantor to
Beneficiary (the "Environmental Indemnity Agreement"), as any of the foregoing
may be amended from time to time.

 

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, GRANTOR COVENANTS AND AGREES:

 

Payment of Debt. Grantor agrees to pay the indebtedness hereby secured (the
"Indebtedness") promptly and in full compliance with the terms of the Loan
Documents.

 

Ownership. Grantor represents that it owns the Property and has good and lawful
right to convey the same and that the Property is free and clear from any and
all encumbrances whatsoever, except as appears in the title evidence accepted by
Beneficiary. Grantor does hereby forever warrant and shall forever defend the
title and possession thereof against the claims of any and all persons
whomsoever.

 

Maintenance of Property and Compliance with Laws. Grantor agrees to keep the
buildings and other improvements now or hereafter erected on the Land in good
condition and repair; not to commit or suffer any waste; to comply with all
laws, rules and regulations affecting the Property; and to permit Beneficiary to
enter at all reasonable times for the purpose of inspection and of conducting,
in a reasonable and proper manner, such tests as Beneficiary determines to be
necessary in order to monitor Grantor's compliance with applicable laws and
regulations regarding hazardous materials affecting the Property.

 

Tenants Using Chlorinated Solvents. Grantor agrees not to lease any of the
Property, without the prior written consent of Beneficiary, to (i) dry cleaning
operations that perform dry cleaning on site with chlorinated solvents or (ii)
any other tenants that use chlorinated solvents in the operation of their
businesses.

 

4

 

 

Business Restriction Representation and Warranty. Grantor represents and
warrants that each of Grantor, all persons and entities owning (directly or
indirectly) an ownership interest in Grantor (other than owners of interests in
a publicly traded entity), all guarantors of all or any portion of the
Indebtedness, and all persons and entities executing any separate indemnity
agreement in favor of Beneficiary in connection with the Indebtedness: (i) is
not, and shall not become, a person or entity with whom Beneficiary is
restricted from doing business under regulations of the Office of Foreign Assets
Control ("OFAC") of the Department of the Treasury (including, but not limited
to, those named on OFAC's Specially Designated Nationals and Blocked Persons
list) or under any statute, executive order (including, but not limited to, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action; (ii) is not, and shall not become, a person or
entity with whom Beneficiary is restricted from doing business under the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder; and (iii) is not knowingly engaged
in, and shall not knowingly engage in, any dealings or transaction or be
otherwise associated with such persons or entities described in (i) or (ii)
above.

 

Insurance. Grantor agrees to keep the Property insured for the protection of
Beneficiary and Beneficiary's wholly owned subsidiaries and agents in such
manner, in such amounts and in such companies as Beneficiary may from time to
time approve, provided that said insurance and said amounts are required by
other institutional lenders for properties similar to the Property, and to keep
the policies therefor, properly endorsed, on deposit with Beneficiary, or at
Beneficiary's option, to keep evidence of insurance acceptable to Beneficiary
evidencing all insurance coverages required hereunder on deposit with
Beneficiary, which evidence shall reflect at least thirty (30) days notice of
cancellation to Beneficiary and shall list Beneficiary as the certificate holder
or as a similar additional interest with Beneficiary's correct mailing address
and the loan number assigned to the loan (340043); if Grantor requests
Beneficiary to accept a different form of evidence, Beneficiary shall not
unreasonably withhold its consent provided a copy of a standard mortgagee
endorsement in favor of Beneficiary stating that the insurer shall provide at
least thirty (30) days notice of cancellation to Beneficiary accompanies such
evidence. Grantor shall furnish Beneficiary with renewals of all applicable
insurance evidence no later than the actual insurance expiration date.

 

If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty, Grantor shall give prompt written notice thereof to Beneficiary.
Following the occurrence of a casualty, Grantor, regardless of whether insurance
proceeds are available, shall promptly proceed to restore, repair, replace or
rebuild the improvements on the Property to be of at least equal value and of
substantially the same character as prior to such damage or destruction, all to
be effected in accordance with applicable law. All insurance loss proceeds from
all property insurance policies, whether or not required by Beneficiary (less
expenses of collection) shall, at Beneficiary's option, be applied on the
Indebtedness, (without a prepayment fee) whether due or not, or to the
restoration of the Property, or be released to Grantor, but such application or
release shall not cure or waive any default under any of the Loan Documents. If
Beneficiary elects to apply the insurance loss proceeds on the Indebtedness, no
prepayment fee shall be due thereon.

 

5

 

 

COLLATERAL PROTECTION INSURANCE NOTICE.  TEXAS FINANCE CODE SECTION 307.052
COLLATERAL PROTECTION INSURANCE NOTICE: (A) GRANTOR IS REQUIRED TO: (i) KEEP THE
PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNT BENEFICIARY SPECIFIES; (ii)
PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE
STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER; AND (iii) NAME BENEFICIARY
AS THE PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS; (B) GRANTOR
MUST, IF REQUIRED BY BENEFICIARY, DELIVER TO BENEFICIARY A COPY OF THE POLICY
AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF GRANTOR FAILS TO MEET ANY
REQUIREMENT LISTED HEREIN, BENEFICIARY MAY OBTAIN COLLATERAL PROTECTION
INSURANCE ON BEHALF OF GRANTOR AT GRANTOR’S EXPENSE.

 

Notwithstanding the first paragraph of this provision entitled "Insurance",
Beneficiary agrees that if the insurance loss proceeds are less than the unpaid
principal balance of the Note and if the casualty occurs prior to the last two
(2) years of the term of the Note, then the insurance loss proceeds (less
expenses of collection) shall be applied to restoration of the Property to its
condition prior to the casualty, subject to satisfaction of the following
conditions:

 

(a)There is no existing Event of Default at the time of casualty.

 

(b)The casualty insurer has not denied liability for payment of insurance loss
proceeds to Grantor as a result of any act, neglect, use or occupancy of the
Property by Grantor or any tenant of the Property.

 

(c)Beneficiary shall be satisfied that all insurance loss proceeds so held,
together with supplemental funds to be made available by Grantor, shall be
sufficient to complete the restoration of the Property. Any remaining insurance
loss proceeds may, at the option of Beneficiary, be applied on the Indebtedness
(without any prepayment fee), whether or not due, or be released to Grantor.

 

(d)If required by Beneficiary, Beneficiary shall be furnished a satisfactory
report addressed to Beneficiary from an environmental engineer or other
qualified professional satisfactory to Beneficiary to the effect that no adverse
environmental impact to the Property resulted from the casualty.

 

6

 

 

(e)Beneficiary shall release casualty insurance proceeds as restoration of the
Property progresses provided that Beneficiary is furnished reasonably
satisfactory evidence of the costs of restoration and if, at the time of such
release, there shall exist no Monetary Default (as hereinafter defined) under
the Loan Documents and no Non-Monetary Default (as hereinafter defined) with
respect to which Beneficiary shall have given Grantor notice pursuant to the
"Notice of Default" provision herein. If a Monetary Default shall occur or
Beneficiary shall give Grantor notice of a Non-Monetary Default, Beneficiary
shall have no further obligation to release insurance loss proceeds hereunder
unless such default is cured within the cure period set forth in the "Notice of
Default" provision contained herein. If the estimated cost of restoration
exceeds $250,000.00, (i) the drawings and specifications for the restoration
shall be approved by Beneficiary in writing prior to commencement of the
restoration, and (ii) Beneficiary shall receive an administration fee equal to
the lesser of $50,000.00 or one percent (1%) of the cost of restoration.

 

(f)Prior to each release of funds, Grantor shall obtain for the benefit of
Beneficiary an endorsement to Beneficiary's title insurance policy insuring
Beneficiary's lien as a first and valid lien on the Property subject only to
liens and encumbrances theretofore approved by Beneficiary.

 

(g)Grantor shall pay all costs and expenses incurred by Beneficiary, including,
but not limited to, reasonable outside legal fees, title insurance costs,
third-party disbursement fees, third-party engineering reports and inspections
deemed necessary by Beneficiary.

 

(h)All reciprocal easement and operating agreements benefiting the Property, if
any, shall remain in full force and effect between the parties thereto on and
after restoration of the Property.

 

(i)Beneficiary shall be satisfied that Projected Debt Service Coverage of at
least 1.80 will be produced from the leasing of not more than 93% of the
Property to tenants under Approved Leases (as hereinafter defined).

 

"Approved Leases" means leases to (i) existing tenants or (ii) approved new
tenants with leases satisfactory to Beneficiary for terms of at least one year,
to commence not later than thirty (30) days following completion of restoration.

 

"Projected Debt Service Coverage" means a number calculated by dividing
Projected Operating Income Available for Debt Service for the first fiscal year
following restoration of the Property by the debt service during the same fiscal
year under all indebtedness secured by any portion of the Property. For purposes
of the preceding sentence, "debt service" means the greater of (x) debt service
due under all such indebtedness during the first fiscal year following
completion of the restoration of the Property or (y) debt service that would be
due and payable during such fiscal year if all such indebtedness were amortized
over 30 years (whether or not amortization is actually required) and if interest
on such indebtedness were due as it accrues at the face rate shown on the notes
therefor (whether or not interest payments based on such face rates are
required).

 

7

 

 

"Projected Operating Income Available for Debt Service" means projected gross
annual rent from the Approved Leases for the first full fiscal year following
completion of the restoration of the Property less:

 

(A)The operating expenses of the Property for the last fiscal year preceding the
casualty and

 

(B)the following:

 

(i)the amount, if any, by which actual gross income during such fiscal period
exceeds that which would be earned from the rental of 93% of the gross leasable
area in the Property;

 

(ii)the amount, if any, by which the actual management fee is less than 3% of
gross revenue during such fiscal period;

 

(iii)the amount, if any, by which the actual real estate taxes are less than
$830,155.00 per annum; and

 

(iv)the amount, if any, by which total operating expenses, excluding management
fees, real estate taxes and replacement reserves, are less than $1,054,104.00
per annum.

 

All projections referenced above shall be calculated in a manner satisfactory to
Beneficiary.

 

Condemnation. Grantor hereby assigns to Beneficiary (i) any award and any other
proceeds resulting from damage to, or the taking of, all or any portion of the
Property, and (ii) the proceeds from any sale or transfer in lieu thereof
(collectively, "Condemnation Proceeds") in connection with condemnation
proceedings or the exercise of any power of eminent domain or the threat thereof
(hereinafter, a "Taking"); the Condemnation Proceeds may, at Beneficiary's
option, be applied on the Indebtedness, whether due or not, or be released to
Grantor, but such application or release shall not cure or waive any default
under any of the Loan Documents.

 

8

 

 

Notwithstanding the foregoing, if the Condemnation Proceeds are less than the
unpaid principal balance of the Note and such damage or Taking occurs prior to
the last two years of the term of the Note, such Condemnation Proceeds (less
expenses of collection) shall be applied to restoration of the Property to its
condition prior to the Taking, provided that restoration or replacement of the
improvements on the Land to their functional and economic utility prior to the
Taking is possible and further subject to satisfaction of the following
conditions:

 

(a)There is no existing Event of Default at the time of the Taking.

 

(b)Beneficiary shall be satisfied that all Condemnation Proceeds, together with
supplemental funds to be made available by Grantor, shall be sufficient to
complete the restoration of the Property. Any remaining Condemnation Proceeds
may, at the option of Beneficiary, be applied on the Indebtedness, whether or
not due, or be released to Grantor.

 

(c)If required by Beneficiary, Beneficiary shall be furnished a satisfactory
report addressed to Beneficiary from an environmental engineer or other
qualified professional satisfactory to Beneficiary to the effect that no adverse
environmental impact to the Property resulted from the Taking.

 

(d)Beneficiary shall release Condemnation Proceeds as restoration of the
Property progresses provided that Beneficiary is furnished satisfactory evidence
of the costs of restoration and if, at the time of such release, there shall
exist no Monetary Default under the Loan Documents and no Non-Monetary Default
under the Loan Documents with respect to which Beneficiary shall have given
Grantor notice pursuant to the "Notice of Default" provision herein. If a
Monetary Default shall occur or Beneficiary shall give Grantor notice of a
Non-Monetary Default, Beneficiary shall have no further obligation to release
Condemnation Proceeds hereunder unless such default is cured within the cure
period set forth in the "Notice of Default" provision contained herein. If the
estimated cost of restoration exceeds $250,000.00, (i) the drawings and
specifications for the restoration shall be approved by Beneficiary in writing
prior to commencement of the restoration, and (ii) Beneficiary shall receive an
administration fee equal to the lesser of $50,000.00 or one percent (1%) of the
cost of restoration.

 

(e)Prior to each release of funds, Grantor shall obtain for the benefit of
Beneficiary an endorsement to Beneficiary's title insurance policy insuring
Beneficiary's lien as a first and valid lien on the Property subject only to
liens and encumbrances theretofore approved by Beneficiary.

 

(f)Grantor shall pay all costs and expenses incurred by Beneficiary, including,
but not limited to, reasonable outside legal fees, title insurance costs,
third-party disbursement fees, third-party engineering reports and inspections
deemed necessary by Beneficiary.

 

9

 

 

(g)All reciprocal easement and operating agreements benefiting the Property, if
any, shall remain in full force and effect between the parties thereto on and
after restoration of the Property.

 

(i)Beneficiary shall be satisfied that Projected Debt Service Coverage of at
least 1.80 will be produced from the leasing of not more than 93% of the
Property to tenants under Approved Leases.

 

Taxes and Special Assessments. Grantor agrees to pay before delinquency all
taxes and special assessments of any kind that have been or may be levied or
assessed against the Property, this instrument, the Note or the Indebtedness, or
upon the interest of Trustee or Beneficiary in the Property, this instrument,
the Note or the Indebtedness, and to procure and deliver to Beneficiary within
30 days after Beneficiary shall have given a written request to Grantor, the
official receipt of the proper officer showing timely payment of all such taxes
and assessments; provided, however, that Grantor shall not be required to pay
any such taxes or special assessments if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
and funds sufficient to satisfy the contested amount have been deposited in an
escrow satisfactory to Beneficiary.

 

Personal Property. With respect to the Personal Property, Grantor hereby
represents, warrants and covenants as follows:

 

(a)          Except for the security interest granted hereby, Grantor is, and as
to portions of the Personal Property to be acquired after the date hereof will
be, the sole owner of the Personal Property, free from any lien, security
interest, encumbrance or adverse claim thereon of any kind whatsoever, other
than as set forth in the title insurance policy approved by Beneficiary. Grantor
shall notify Beneficiary of, and shall indemnify and defend Beneficiary and the
Personal Property against, all claims and demands of all persons at any time
claiming the Personal Property or any part thereof or any interest therein.

 

(b)          Except as otherwise provided above, Grantor shall not lease, sell,
convey or in any manner transfer the Personal Property without the prior consent
of Beneficiary.

 

(c)          Grantor is a limited liability company formed and organized under
the laws of the State of Delaware. Until the Indebtedness is paid in full,
Grantor (i) shall not change its legal name without providing Beneficiary with
thirty (30) days prior written notice; (ii) shall not change its state of
organization; and (iii) shall preserve its existence and shall not, in one
transaction or a series of transactions, merge into or consolidate with any
other entity.

 

10

 

 

(d)          At the request of Beneficiary, Grantor shall join Beneficiary in
executing one or more financing statements and continuations and amendments
thereof pursuant to the Uniform Commercial Code in form reasonably satisfactory
to Beneficiary, and Grantor shall pay the cost of filing the same in all public
offices wherever filing is deemed by Beneficiary to be necessary or desirable.
Grantor shall also, at Grantor's expense, take any and all other action
requested by Beneficiary to perfect Beneficiary's security interest under the
Uniform Commercial Code with respect to the Personal Property, including,
without limitation, exercising Grantor's best efforts to obtain any consents,
agreements or acknowledgments required of third parties to perfect Beneficiary's
security interest in Personal Property consisting of deposit accounts,
letter-of-credit rights, investment property, and electronic chattel paper.

 

Other Liens. Grantor agrees to keep the Property and any Personal Property free
from all other liens either prior or subsequent to the lien created by this
instrument other than as set forth in the title insurance policy approved by
Beneficiary. Except as set forth above, The (i) creation of any other lien on
any portion of the Property or on any Personal Property, whether or not prior to
the lien created hereby, (ii) assignment or pledge by Grantor of its revocable
license to collect, use and enjoy rents and profits from the Property, or (iii)
granting or permitting of a security interest in or other encumbrance on the
direct or indirect ownership interests in Grantor, shall constitute a default
under the terms of this instrument; except that upon written notice to
Beneficiary, Grantor may lease equipment and may proceed to contest in good
faith and by appropriate proceedings any mechanics liens, tax liens or judgment
liens with respect to the Property or any Personal Property described herein,
provided funds sufficient to satisfy the contested amount have been deposited in
an escrow account satisfactory to Beneficiary.

 

Indemnification, Duty to Defend and Costs, Fees and Expenses. In addition to any
other indemnities contained in the Loan Documents, Grantor shall indemnify,
defend and hold Beneficiary harmless from and against any and all losses,
liabilities, claims, demands, damages, costs and expenses (including, but not
limited to, costs of title evidence and endorsements to Beneficiary's title
insurance policy with respect to the Property and reasonable attorney fees and
other costs of defense) of this trust which may be imposed upon, incurred by or
asserted against Beneficiary, whether or not any legal proceeding is commenced
with regard thereto, in connection with: (i) the enforcement of any of
Beneficiary's or Trustee's rights or powers under the Loan Documents; (ii) the
interpretation of any of the terms and conditions of the Loan Documents, (iii)
the protection of Beneficiary's interest in the Property; or (iv) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or on any sidewalk, curb, parking area, space or street
located adjacent thereto excluding Beneficiary's gross negligence or willful
misconduct . If any claim or demand is made or asserted against Beneficiary by
reason of any event as to which Grantor is obligated to indemnify or defend
Beneficiary, then, upon demand by Beneficiary, Grantor, at Grantor's sole cost
and expense, shall defend such claim, action or proceeding in Beneficiary's
name, if necessary, by such attorneys as Beneficiary shall approve.
Notwithstanding the foregoing, Beneficiary may, in Beneficiary's sole
discretion, engage its own attorneys to defend it or assist in its defense and
Grantor shall pay the reasonable fees and disbursements of such attorneys.

 

11

 

 

Failure of Grantor to Act. If Grantor fails to make any payment or do any act as
herein provided, Beneficiary or Trustee may, without obligation to do so,
without notice to or demand upon Grantor and without releasing Grantor from any
obligation hereof: (i) make or do the same in such manner and to such extent as
Beneficiary may deem necessary to protect the security hereof, Beneficiary or
Trustee being authorized to enter upon the Property for such purpose; (ii)
appear in and defend any action or proceeding purporting to affect the security
hereof, or the rights or powers of Beneficiary or Trustee; (iii) pay, purchase,
contest or compromise any encumbrance, charge or lien which in the judgment of
Beneficiary appears to be prior or superior hereto; and (iv) in exercising any
such powers, pay necessary expenses, employ counsel and pay its reasonable fees.
Sums so expended and all losses, liabilities, claims, damages, costs and
expenses required to be reimbursed by Grantor to Beneficiary hereunder shall be
payable by Grantor immediately upon demand with interest from date of
expenditure or demand, as the case may be, at the Default Rate (as defined in
the Note). All sums so expended or demanded by Beneficiary and the interest
thereon shall be included in the Indebtedness and secured by the lien of this
instrument.

 

Event of Default. Any default by Grantor in making any required payment of the
Indebtedness or any default in any provision, covenant, agreement, warranty or
certification contained in any of the Loan Documents shall, except as provided
in the two immediately succeeding paragraphs, constitute an "Event of Default".

 

Notice of Default. A default in any payment required in the Note or any other
Loan Document, whether or not payable to Beneficiary, (a "Monetary Default")
shall not constitute an Event of Default unless Beneficiary shall have given a
written notice of such Monetary Default to Grantor and Grantor shall not have
cured such Monetary Default by payment of all amounts in default (including
payment of interest at the Default Rate, as defined in the Note, from the date
of default to the date of cure on amounts owed to Beneficiary) within five (5)
business days after the date on which Beneficiary shall have given such notice
to Grantor.

 

Any other default under the Note or under any other Loan Document (a
"Non-Monetary Default") shall not constitute an Event of Default unless
Beneficiary shall have given a written notice of such Non-Monetary Default to
Grantor and Grantor shall not have cured such Non-Monetary Default within thirty
(30) days after the date on which Beneficiary shall have given such notice of
default to Grantor (or, if the Non-Monetary Default is not curable within such
30-day period, Grantor shall not have diligently undertaken and continued to
pursue the curing of such Non-Monetary Default and deposited an amount
sufficient to cure such Non-Monetary Default in an escrow account satisfactory
to Beneficiary from which Grantor shall be permitted to draw amounts to pay for
the costs of curing such Non-Monetary Default).

 

In no event shall the notice and cure period provisions recited above constitute
a grace period for the purposes of commencing interest at the Default Rate (as
defined in the Note).

 

12

 

 

Substitution of Trustee. Beneficiary and its successors and assigns may for any
reason and at any time, without cause, appoint one or more persons to serve as
substitute Trustee(s) by written appointment delivered to such substitute
Trustee(s) without notice to Grantor, without notice to, or the resignation or
withdrawal by, the existing Trustee and without recordation of such written
appointment unless notice or recordation is required by the laws of the
jurisdiction in which the Property is located. Upon delivery of such
appointment, the substitute Trustee(s) shall be vested with the same title and
with the same powers and duties granted to the original Trustee.

 

Appointment of Receiver. Upon commencement of any proceeding to enforce any
right under this instrument, including foreclosure thereof, Beneficiary (without
limitation or restriction by any present or future law, without regard to the
solvency or insolvency at that time of any party liable for the payment of the
Indebtedness, without regard to the then value of the Property, whether or not
there exists a threat of imminent harm, waste or loss to the Property and
whether or not the same shall then be occupied by the owner of the equity of
redemption as a homestead) shall have the absolute right to the appointment of a
receiver of the Property and of the revenues, rents, profits and other income
therefrom, and said receiver shall have (in addition to such other powers as the
court making such appointment may confer) full power to collect all such income
and, after paying all necessary expenses of such receivership and of operation,
maintenance and repair of said Property, to apply the balance to the payment of
any of the Indebtedness then due.

 

Foreclosure. Upon the occurrence of an Event of Default, the entire unpaid
Indebtedness shall, at the option of Beneficiary, become immediately due and
payable for all purposes without any further notice or demand, except as
required by law (ALL OTHER NOTICE OF THE EXERCISE OF SUCH OPTION, INCLUDING
WITHOUT LIMITATION NOTICE OF INTENT TO ACCELERATE, BEING HEREBY EXPRESSLY
WAIVED), and Beneficiary may, in addition to exercising any rights it may have
with respect to the Personal Property under the Uniform Commercial Code of the
jurisdiction in which the Property is located, institute proceedings in any
court of competent jurisdiction to foreclose this instrument as a mortgage, or
to enforce any of the covenants hereof, or Trustee or Beneficiary may (without
limiting their rights under the foregoing provisions or otherwise), either
personally or by agent or attorney in fact, enter upon and take possession of
the Property and may manage, rent or lease the Property or any portion thereof
upon such terms as Beneficiary may deem expedient, and collect, receive and
receipt for all rentals and other income therefrom and apply the sums so
received as hereinafter provided in case of sale under Trustee’s power of sale.

 

13

 

 

Trustee is hereby further authorized and empowered, to the extent permitted by
applicable law, upon request of Beneficiary, to sell the Property, en masse or
in separate parcels (as Trustee may think best), at public auction to the
highest bidder for cash, with or without having taken possession of same. Any
such sale (including notice thereof) shall comply with the applicable
requirements, at the time of the sale, of any statute or statutes, if any,
governing sales of real property under powers of sale conferred by deeds of
trust in the jurisdiction in which the Property is located. If, at the time of
the sale, there is no statute in force in the jurisdiction in which the Property
is located that governs sales of real property under powers of sale conferred by
deeds of trust, such sale shall comply with applicable law at the time of the
sale. GRANTOR EXPRESSLY WAIVES ANY RIGHT TO A HEARING PRIOR TO SUCH SALE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW. At any time during the bidding, Trustee may
require a bidding party (i) to disclose its full name, state and city of
residence, occupation, and specific business office location, and the name and
address of the principal the bidding party is representing (if applicable), and
(ii) to demonstrate reasonable evidence of the bidding party's financial ability
(or, if applicable, the financial ability of the principal of such bidding
party), as a condition to the bidding party submitting bids at the foreclosure
sale. If any such bidding party (the “Questioned Bidder”) declines to comply
with the Trustee's requirement in this regard, or if such Questioned Bidder does
respond but the Trustee, in Trustee's sole and absolute discretion, deems the
information or the evidence of the financial ability of the Questioned Bidder
(or, if applicable, the principal of such bidding party) to be inadequate, then
the Trustee may continue the bidding with reservation; and in such event (A) the
Trustee shall be authorized to caution the Questioned Bidder concerning the
legal obligations to be incurred in submitting bids, and (B) if the Questioned
Bidder is not the highest bidder at the sale, or if having been the highest
bidder the Questioned Bidder fails to deliver the cash purchase price payment
promptly to the Trustee, all bids by the Questioned Bidder shall be null and
void. Trustee may, in Trustee's sole and absolute discretion, determine that a
credit bid may be in the best interest of the Grantor and Beneficiary, and elect
to sell the mortgaged Property for credit or for a combination of cash and
credit; provided, however, that the Trustee shall have no obligation to accept
any bid except an all cash bid. In the event the Trustee requires a cash bid and
cash is not delivered within a reasonable time after conclusion of the bidding
process, as specified by the Trustee, but in no event later than 3:45 p.m. local
time on the day of sale, then said contingent sale shall be null and void, the
bidding process may be recommenced, and any subsequent bids or sale shall be
made as if no prior bids were made or accepted. Upon any foreclosure sale or
sales of all or any portion of the Property under the power of sale herein
granted, Beneficiary may bid for and purchase the Property and shall be entitled
to apply all or any part of the Indebtedness as a credit to the purchase price.

 

14

 

 

After any sale under Trustee’s power of sale pursuant to the immediately
preceding paragraph, Trustee shall make good and sufficient deeds, assignments,
and other conveyances to the purchaser or purchasers thereunder in the name of
Grantor, conveying the Property or any part thereof so sold to the purchaser or
purchasers with general warranty of title by Grantor. The legal holder of the
Indebtedness may purchase the Property or any part thereof, and it shall not be
obligatory upon the purchasers at any such sale to see to the application of the
purchase money. It is agreed that in any deeds, assignments or other conveyances
given by Trustee, any and all statements of fact or other recitals therein made
as to any act or thing having been duly done by or on behalf of Beneficiary or
by or on behalf of Trustee, shall be taken by all courts of law and equity as
prima facie evidence that such statements or recitals are true, correct, and
complete facts. Trustee shall, out of the proceeds or avails of such sale, after
first paying and retaining all fees, charges, costs of advertising the Property
and of making said sale, and attorneys’ fees, pay to Beneficiary or the legal
holder of the Indebtedness the amount thereof, including all sums advanced or
expended by Beneficiary or the legal holder of the Indebtedness, with interest
from date of advance or expenditure at the Default Rate (as defined in the
Note), rendering the excess, if any, as provided by law. Such sale or sales and
said deed or deeds so made shall be a perpetual bar, both in law and equity,
against Grantor and the heirs, successors and assigns of Grantor, and all other
persons claiming the Property aforesaid, or any part thereof by, from, through
or under Grantor.

 

In addition to the above remedies, it is agreed that upon the occurrence of an
Event of Default, Beneficiary may, at its option, without demand or notice,
request the Trustee, and the Trustee shall be, and is hereby authorized and
empowered to proceed with foreclosure and sale of the Property by advertisement
or in any manner provided by the laws of the state in which the Property is
located in satisfaction of the item in default as if under a full foreclosure,
but without declaring the unmatured portion of the Indebtedness due; such sale
shall be made subject to the unmatured portion of the Indebtedness and it is
agreed that such sale shall not in any manner affect the unmatured portion of
the Indebtedness, but as to such unmatured portion, this instrument shall remain
in full force and effect just as though no sale had been made under the
provisions of this paragraph and it is further agreed that several sales may be
made without exhausting the right of sale for any unmatured portion of the
Indebtedness or for any future breach of the covenants, conditions or
stipulations set out herein.

 

15

 

 

Deficiency.

 

(A)IN THE EVENT AN INTEREST IN ANY OF THE PROPERTY AND PERSONAL PROPERTY IS
FORECLOSED UPON PURSUANT TO A JUDICIAL OR NONJUDICIAL FORECLOSURE SALE, GRANTOR
AGREES THAT, NOTWITHSTANDING THE PROVISIONS OF SECTIONS 51.003, 51.004, AND
51.005 OF THE TEXAS PROPERTY CODE (AS THE SAME MAY BE AMENDED FROM TIME TO
TIME), AND TO THE EXTENT PERMITTED BY LAW, BENEFICIARY SHALL BE ENTITLED TO SEEK
A DEFICIENCY JUDGMENT FROM GRANTOR EQUAL TO THE DIFFERENCE BETWEEN THE AMOUNT OF
THE RECOURSE OBLIGATIONS (AS DEFINED IN THE NOTE) AND THE AMOUNT FOR WHICH THE
PROPERTY AND PERSONAL PROPERTY WERE SOLD PURSUANT TO JUDICIAL OR NONJUDICIAL
FORECLOSURE SALE.  IN THE EVENT THAT BENEFICIARY FIRST OBTAINS A JUDGMENT
AGAINST GRANTOR AND ANY OTHER PARTY OBLIGATED ON THE NOTE AND THEN JUDICIALLY
FORECLOSES, BENEFICIARY SHALL BE ENTITLED TO ENFORCE THE JUDGMENT AGAINST
GRANTOR OR SAID PARTY IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN THE AMOUNT
OWING ON THE JUDGMENT AND THE AMOUNT FOR WHICH THE PROPERTY AND PERSONAL
PROPERTY WERE SOLD PURSUANT TO A POST-JUDGMENT JUDICIAL FORECLOSURE SALE. 
GRANTOR EXPRESSLY RECOGNIZES THAT THIS SECTION CONSTITUTES A WAIVER OF THE
ABOVE-CITED PROVISIONS OF THE TEXAS PROPERTY CODE WHICH WOULD OTHERWISE PERMIT
GRANTOR AND OTHER PERSONS AGAINST WHOM RECOVERY OF DEFICIENCIES IS SOUGHT OR ANY
GUARANTOR INDEPENDENTLY (EVEN ABSENT THE INITIATION OF DEFICIENCY PROCEEDINGS
AGAINST THEM) TO PRESENT COMPETENT EVIDENCE OF THE FAIR MARKET VALUE OF THE
PROPERTY AND PERSONAL PROPERTY AS OF THE DATE OF THE FORECLOSURE SALE AND OFFSET
AGAINST ANY DEFICIENCY THE AMOUNT BY WHICH THE FORECLOSURE SALE PRICE IS
DETERMINED TO BE LESS THAN SUCH FAIR MARKET VALUE.  GRANTOR FURTHER RECOGNIZES
AND AGREES THAT THIS WAIVER CREATES AN IRREBUTTABLE PRESUMPTION THAT THE
FORECLOSURE SALE PRICE IS EQUAL TO THE FAIR MARKET VALUE OF THE PROPERTY AND
PERSONAL PROPERTY FOR PURPOSES OF CALCULATING DEFICIENCIES OWED BY GRANTOR, ANY
GUARANTOR, AND OTHERS AGAINST WHOM RECOVERY OF A DEFICIENCY IS SOUGHT.

 

16

 

 

(B)ALTERNATIVELY, IN THE EVENT THE WAIVER PROVIDED FOR IN (A) ABOVE IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE, THE
FOLLOWING SHALL BE THE BASIS FOR THE FINDER OF FACT'S DETERMINATION OF THE FAIR
MARKET VALUE OF THE PROPERTY AND PERSONAL PROPERTY AS OF THE DATE OF THE
FORECLOSURE SALE IN PROCEEDINGS GOVERNED BY SECTIONS 51.003, 51.004 AND 51.005
OF THE TEXAS PROPERTY CODE (AS AMENDED FROM TIME TO TIME):  (I) THE PROPERTY AND
PERSONAL PROPERTY SHALL BE VALUED IN AN "AS IS" CONDITION AS OF THE DATE OF THE
FORECLOSURE SALE, WITHOUT ANY ASSUMPTION OR EXPECTATION THAT THE PROPERTY AND
PERSONAL PROPERTY WILL BE REPAIRED OR IMPROVED IN ANY MANNER BEFORE A RESALE OF
THE PROPERTY AND PERSONAL PROPERTY AFTER FORECLOSURE; (II) THE VALUATION SHALL
BE BASED UPON AN ASSUMPTION THAT THE FORECLOSURE PURCHASER DESIRES A RESALE OF
THE PROPERTY AND PERSONAL PROPERTY FOR CASH PROMPTLY (BUT NO LATER THAN TWELVE
(12) MONTHS) FOLLOWING THE FORECLOSURE SALE; (III) ALL REASONABLE CLOSING COSTS
CUSTOMARILY BORNE BY THE SELLER IN COMMERCIAL REAL ESTATE TRANSACTIONS SHOULD BE
DEDUCTED FROM THE GROSS FAIR MARKET VALUE OF THE PROPERTY AND PERSONAL PROPERTY,
INCLUDING, WITHOUT LIMITATION, BROKERAGE COMMISSIONS, TITLE INSURANCE, A SURVEY
OF THE PROPERTY, TAX PRORATIONS, ATTORNEYS' FEES, AND MARKETING COSTS; (IV) THE
GROSS FAIR MARKET VALUE OF THE PROPERTY AND PERSONAL PROPERTY SHALL BE FURTHER
DISCOUNTED TO ACCOUNT FOR ANY ESTIMATED HOLDING COSTS ASSOCIATED WITH
MAINTAINING THE PROPERTY AND PERSONAL PROPERTY PENDING SALE, INCLUDING, WITHOUT
LIMITATION, UTILITIES EXPENSES, PROPERTY MANAGEMENT FEES, TAXES AND ASSESSMENTS
(TO THE EXTENT NOT ACCOUNTED FOR IN (III) ABOVE), AND OTHER MAINTENANCE,
OPERATIONAL AND OWNERSHIP EXPENSES; AND (V) ANY EXPERT OPINION TESTIMONY GIVEN
OR CONSIDERED IN CONNECTION WITH A DETERMINATION OF THE FAIR MARKET VALUE OF THE
PROPERTY AND PERSONAL PROPERTY MUST BE GIVEN BY PERSONS HAVING AT LEAST FIVE (5)
YEARS EXPERIENCE IN APPRAISING PROPERTY SIMILAR TO THE PROPERTY AND PERSONAL
PROPERTY AND WHO HAVE CONDUCTED AND PREPARED A COMPLETE WRITTEN APPRAISAL OF THE
PROPERTY AND PERSONAL PROPERTY TAKING INTO CONSIDERATION THE FACTORS SET FORTH
ABOVE.

 

Appraisement, Stay and Redemption Laws. Grantor expressly waives and
relinquishes the benefit of all laws now existing or that may hereafter be
enacted providing for any appraisement before sale of any of the Property,
commonly known as Appraisement Laws, and also the benefit of all laws that may
hereafter be enacted in any way extending the time for the enforcement or the
collection of the Indebtedness, or creating or extending a period for redemption
from any sale made to collect the Indebtedness, commonly known as Stay Laws and
Redemption Laws.

 

Prohibition on Transfer/One-Time Transfer. The present ownership and management
of the Property is a material consideration to Beneficiary in making the loan
secured by this instrument, and Grantor shall not (i) convey title to all or any
part of the Property, (ii) enter into any contract to convey (land
contract/installment sales contract/contract for deed) title to all or any part
of the Property which gives a purchaser possession of, or income from, the
Property prior to a transfer of title to all or any part of the Property
("Contract to Convey") or (iii) cause or permit a Change in the Proportionate
Ownership (as hereinafter defined) of Grantor. Any such conveyance, entering
into a Contract to Convey or Change in the Proportionate Ownership of Grantor
shall constitute a default under the terms of this instrument.

 

"Change in the Proportionate Ownership" means a change in, or the existence of a
lien on, the direct or indirect ownership interests of Grantor (except that
transfers of interests in Principal or any other entity which is a direct or
indirect owner of Grantor and the ownership interests of which are publicly
traded shall not be considered a Change in the Proportionate Ownership).

 

17

 

 

Notwithstanding the above, provided there is then no default in the terms and
conditions of any Loan Document, the Property is completed, and upon prior
written request from Grantor, Beneficiary shall not withhold its consent to a
one-time transfer of all but not less than all of the Property to a single
entity or individual, provided:

 

(i)the Property shall have achieved Debt Service Coverage (as hereinafter
defined) of at least 1.80 for the last full fiscal year and there are no junior
liens on the Property;

 

(ii)the transferee or an owner of the transferee (the "Creditworthy Party") has
a net worth, determined in accordance with generally accepted accounting
principles, of at least $100,000,000.00 with cash and cash equivalents of at
least $7,500,000.00 after funding the equity needed to close the purchase and a
minimum overall real estate portfolio debt service coverage ratio of 1.40 for
the prior twelve (12) month period. In the event that transferee shall satisfy
the financial requirements set forth in this subsection (ii), all references to
Creditworthy Party in subsections (iii) through (vi) hereafter shall be deemed
deleted;

 

(iii)the transferee or the Creditworthy Party or a management company under
contract with transferee is experienced in the ownership and management of at
least 1500 garden apartment units;

 

(iv)the transferee, the Creditworthy Party and all persons and entities owning
(directly or indirectly) an ownership interest in the transferee or the
Creditworthy Party (other than owners of interests in a publicly traded entity)
are not (and have never been) (a) subject to any bankruptcy, reorganization or
insolvency proceedings or any criminal charges or proceedings, or (b) a
litigant, plaintiff or defendant in any suit brought against or by Beneficiary;

 

(v)pursuant to written documentation prepared by and satisfactory to
Beneficiary, the transferee assumes all of the obligations and liabilities of
Grantor under the Loan Documents, whether arising prior to or after the date of
the transfer of the Property, and Beneficiary receives a satisfactory
enforceability opinion with respect thereto from counsel approved by
Beneficiary;

 

(vi)the Creditworthy Party executes Beneficiary's form of Guarantee of Recourse
Obligations as of the date hereof (incorporating the Recourse Obligations and
Triggering Event definitions set forth and defined in the Guarantee of Recourse
Obligations executed by Principal of even date herewith), the Creditworthy Party
and the transferee execute Beneficiary's form of Environmental Indemnity
Agreement as of the date hereof, and Beneficiary receives a satisfactory
enforceability opinion with respect to the foregoing from counsel approved by
Beneficiary;

 

18

 

 

(vii)an environmental report on the Property which meets Beneficiary's then
current requirements and is updated to no earlier than ninety (90) days prior to
the date of transfer, is provided to Beneficiary at least thirty (30) days prior
to the date of transfer and the results of the report are satisfactory to
Beneficiary at the time of transfer;

 

(viii)Grantor and Principal (a) shall remain liable under the Environmental
Indemnity Agreement dated of even date herewith, except for acts or occurrences
after the date of transfer of the Property and (b) shall, except as provided in
(a) above, be released from all obligations and liabilities under the Loan
Documents;

 

(ix)Beneficiary receives an endorsement to its policy of title insurance,
satisfactory to Beneficiary insuring Beneficiary's lien on the Property as a
first and valid lien subject only to liens and encumbrances theretofore approved
by Beneficiary;

 

(x)pursuant to written documentation prepared by and satisfactory to
Beneficiary, the transferee (a) acknowledges that, in furtherance and not in
limitation of clause (v) above, it shall be bound by the representation and
warranty contained in the covenant entitled "Business Restriction Representation
and Warranty" set forth in this instrument, and (b) certifies that such
representation and warranty is true and correct as of the date of transfer and
shall remain true and correct at all times during the term of the Note; and

 

(xi)the outstanding balance of the Note at the time of the transfer is not more
than 50% of the gross purchase price of the Property at the time of the purchase
of the Property by Grantor occurring on the date of the advance of the proceeds
of the Note.

 

If Grantor shall make a one-time transfer pursuant to the above conditions,
Beneficiary shall be paid a fee equal to one percent (1%) of the then
outstanding balance of the Note at the time of transfer. The fee shall be paid
on or before the closing date of such one-time transfer. At the time of such
transfer, no modification of the interest rate or repayment terms of the Note
will be required.

 

No subsequent transfers of the Property shall be allowed and no Change in the
Proportionate Ownership of transferee shall be allowed without Beneficiary's
prior written consent.

 

19

 

 

"Debt Service Coverage" means a number calculated by dividing Net Operating
Income Available for Debt Service for a fiscal period by the debt service during
the same fiscal period under all indebtedness (including the Indebtedness)
secured by any portion of the Property. For purposes of the preceding sentence,
"debt service" means the actual debt service due under all indebtedness secured
by any portion of the Property based upon an amortization schedule which is the
shorter of the actual amortization schedule or 30 years (whether or not
amortization is actually required) and, if an accrual loan, as if interest and
principal on such indebtedness were due monthly.

 

"Net Operating Income Available for Debt Service" means net income (prior to
giving effect to any capital gains or losses and any extraordinary items) from
the Property, determined in accordance with generally accepted accounting
principles, for a fiscal period, plus (to the extent deducted in determining net
income from the Property):

 

A)interest on indebtedness secured by any portion of the Property for such
fiscal period;

 

B)depreciation, if any, of fixed assets at or constituting the Property for such
fiscal period;

 

C)amortization of costs incurred in connection with any indebtedness secured by
any portion of the Property and leasing commissions which have been prepaid;

 

less:

 

D)an amount (positive or negative) to offset any rent averaging adjustment
resulting from adherence to FASB-13;

 

E)the amortization of free rent and any other tenant concessions and promotional
items not deducted in the calculation of net income above;

 

F)the amount, if any, by which actual gross income during such fiscal period
exceeds that which would be earned from the rental of 93% of the gross leasable
area in the Property;

 

G)the amount, if any, by which the actual management fee is less than 3% of
gross revenue during such fiscal period;

 

H)the amount, if any, by which the actual real estate taxes are less than
$830,155.00 per annum; and

 

20

 

 

I)the amount, if any, by which total operating expenses, excluding management
fees, real estate taxes and replacement reserves, are less than $1,054,104.00
per annum.

 

All adjustments to net income referenced above shall be calculated in a manner
satisfactory to Beneficiary.

 

Financial Statements. Grantor agrees to furnish to Beneficiary:

 

(A)          the following financial statements for the Property within 60 days
after the close of each fiscal year of the Grantor (the "Property Financial
Statements Due Date"):

 

(i)an unaudited statement of operations for such fiscal year with a detailed
line item break-down of all sources of income and expenses, including capital
expenses broken down between, capital maintenance, common area renovation, and
expansion; and

 

(ii)a current rent roll identifying location, leased area, lease begin and end
dates, current contract rent, rent increases and increase dates, expense
reimbursements, and any other recovery items; and

 

(iii)an operating budget for the current fiscal year; and

 

(B)          the following financial statements that Beneficiary may, in
Beneficiary's sole discretion, require from time to time within 20 days after
receipt of a written request from Beneficiary (the "Requested Financial
Statements Due Date")

 

(i)an unaudited balance sheet for the Property as of the last day of Grantor's
most recently closed fiscal year; and

 

(ii)an unaudited balance sheet for Grantor as of the last day of Grantor's most
recently closed fiscal year; and

 

(iii)an unaudited balance sheet for Principal as of the last day of Principal's
most recently closed fiscal year; and

 

(iv)an unaudited statement of cash flows for the Property as of the last day of
Grantor's most recently closed fiscal year; and

 

(v)an unaudited statement of cash flows for the Grantor as of the last day of
Grantor's most recently closed fiscal year; and

 

(vi)an unaudited statement of cash flows for unaudited Principal as of the last
day of Principal's most recently closed fiscal year.

 

21

 

 

Furthermore, Grantor shall furnish to Beneficiary within 20 days after receipt
of a written request (the "Additional Requested Financial Statements Due Date")
from Beneficiary such reasonable financial and management information in the
possession of, or accessible to, Grantor which Beneficiary reasonably determines
to be useful in Beneficiary's monitoring of the value and condition of the
Property, Grantor, or Principal.

 

The Property Financial Statements Due Date, the Requested Financial Statements
Due Date, and the Additional Requested Financial Statements Due Date are each
sometimes hereinafter referred to as a "Financial Statements Due Date".

 

Notwithstanding the foregoing, in no event shall a Financial Statements Due Date
for a particular financial statement be prior to the 60th day following the
close of the fiscal year covered by such financial statement.

 

If audited by the election of Grantor or Principal, the financial statements
identified in sections (A)(i), (A)(ii), and (B)(i) through (B)(vi) above, shall
each be prepared in accordance with generally accepted accounting principles by
a certified public accountant satisfactory to Beneficiary. All unaudited
statements shall contain a certification by a senior officer of the general
partner of Grantor stating that they have been prepared in accordance with
generally accepted accounting principles and that they are true and correct. The
expense of preparing all of the financial statements required in (A) and (B)
above, shall be borne by Grantor.

 

Grantor acknowledges that Beneficiary requires the financial statements and
information required herein to record accurately the value of the Property for
financial and regulatory reporting.

 

In addition to all other remedies available to Beneficiary hereunder, at law and
in equity, if any financial statement, additional information or proof of
payment of property taxes and assessments is not furnished to Beneficiary as
required in this provision entitled "Financial Statements" and in the provision
entitled "Taxes and Special Assessments", within 30 days after Beneficiary shall
have given written notice to Grantor that it has not been received as required,

 

(x) interest on the unpaid principal balance of the Indebtedness shall as of the
applicable Financial Statements Due Date or the date such additional information
or proof of payment of property taxes and assessments was due, accrue and become
payable at a rate equal to the sum of the Interest Rate (as defined in the Note)
plus one percent (1%) per annum (the "Increased Rate"); and

 

(y) Beneficiary may elect to obtain an independent appraisal and audit of the
Property at Grantor's expense, and Grantor agrees that it will, upon request,
promptly make Grantor's books and records regarding the Property available to
Beneficiary and the person(s) performing the appraisal and audit (which
obligation Grantor agrees can be specifically enforced by Beneficiary).

 

22

 

 

The amount of the payments due under the Note during the time in which the
Increased Rate shall be in effect shall be changed to an amount which is
sufficient to reflect the Increased Rate. Interest shall continue to accrue and
be due and payable monthly at the Increased Rate until the date (the "Receipt
Date") on which all of the financial statements, additional information and
proof of payment of property taxes and assessments shall be furnished to or made
available to Beneficiary as required. Commencing on the Receipt Date, interest
on the unpaid principal balance of the Note shall again accrue at the Interest
Rate and the payments due thereafter shall be changed to an amount which is
sufficient to reflect the Interest Rate. Notwithstanding the foregoing,
Beneficiary shall have the right to conduct an independent audit at its own
expense at any time.

 

Compliance With Water Regulations. Grantor agrees to abide by all the statutes
of the state in which the Property is located and the rules and regulations of
any and all federal, state and local authority having jurisdiction over the use
and distribution of water or water resources, and shall not transfer, sell,
assign or relinquish the water rights now held or hereafter acquired covering
the Property without the written consent of the Beneficiary.

 

Property Management. The management company for the Property shall be
satisfactory to Beneficiary. Trade Street Property Management, LLC shall be
deemed to be satisfactory to Beneficiary. Any change in the management company
without the prior written consent of Beneficiary shall constitute a default
under this instrument.

 

Deposits by Grantor. To assure the timely payment of real estate taxes and
special assessments (including personal property taxes, if appropriate), upon
the occurrence of an Event of Default, Beneficiary shall thence forth have the
option to require Grantor to deposit funds with Beneficiary, in monthly or other
periodic installments in amounts estimated by Beneficiary from time to time
sufficient to pay real estate taxes and special assessments as they become due.
If at any time the funds so held by Beneficiary shall be insufficient to pay any
of said expenses, Grantor shall, upon receipt of notice thereof, immediately
deposit such additional funds as may be necessary to remove the deficiency. All
funds so deposited shall be irrevocably appropriated to Beneficiary to be
applied to the payment of such real estate taxes and special assessments and, at
the option of Beneficiary after an Event of Default, the Indebtedness.
Beneficiary may deduct from any amounts so held, any fees, costs or expenses
incurred in connection with holding such amounts and/or paying amounts to taxing
authorities or other parties, including, without limitation any fees, costs or
expenses associated with paying amounts via e-check or electronically.

 

23

 

 

Notices. Any notices, demands, requests and consents permitted or required
hereunder or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to Grantor by
certified mail or reputable courier service shall be addressed to Grantor at c/o
Trade Street Residential, Inc., 19950 W. Country Club Drive, Suite 800,
Aventura, FL, 33180, Attn: Richard Ross, CFO, or such other address in the
United States of America as Grantor shall designate in a notice to Beneficiary
given in the manner described herein. Any notice sent to Beneficiary by
certified mail or reputable courier service shall be addressed to The
Northwestern Mutual Life Insurance Company to the attention of the Real Estate
Investment Department at 720 East Wisconsin Avenue, Milwaukee, WI, 53202, or at
such other addresses as Beneficiary shall designate in a notice given in the
manner described herein. Any notice given to Beneficiary shall refer to the Loan
No. set forth above. Any notice or demand hereunder shall be deemed given when
received. Any notice or demand which is rejected, the acceptance of delivery of
which is refused or which is incapable of being delivered during normal business
hours at the address specified herein or such other address designated pursuant
hereto shall be deemed received as of the date of attempted delivery.

 

Modification of Terms. Without affecting the liability of Grantor or any other
person (except any person expressly released in writing) for payment of the
Indebtedness or for performance of any obligation contained herein and without
affecting the rights of Beneficiary with respect to any security not expressly
released in writing, Beneficiary may, at any time and from time to time, either
before or after the maturity of the Note, without notice or consent: (i) release
any person liable for payment of all or any part of the Indebtedness or for
performance of any obligation; (ii) make any agreement extending the time or
otherwise altering the terms of payment of all or any part of the Indebtedness,
or modifying or waiving any obligation, or subordinating, modifying or otherwise
dealing with the lien or charge hereof; (iii) exercise or refrain from
exercising or waive any right Beneficiary may have; (iv) accept additional
security of any kind; (v) release or otherwise deal with any property, real or
personal, securing the Indebtedness, including all or any part of the Property.

 

Exercise of Options. Whenever, by the terms of this instrument, of the Note or
any of the other Loan Documents, Beneficiary is given any option, such option
may be exercised when the right accrues, or at any time thereafter, and no
acceptance by Beneficiary of payment of Indebtedness in default shall constitute
a waiver of any default then existing and continuing or thereafter occurring
unless such payment cures the default and is made prior to the default becoming
an Event of Default or unless such payment cures the default, is made after the
default has become an Event of Default, and Lender elects to accept the payment
and accept the cure of the Event of Default.

 

Nature and Succession of Agreements. Each of the provisions, covenants and
agreements contained herein shall inure to the benefit of, and be binding on,
the heirs, executors, administrators, successors, grantees, and assigns of the
parties hereto, respectively, and the term "Beneficiary" shall include the owner
and holder of the Note.

 

24

 

 

Legal Enforceability. No provision of this instrument, the Note or any other
Loan Documents shall require the payment of interest or other obligation in
excess of the maximum permitted by law. If any such excess payment is provided
for in any Loan Documents or shall be adjudicated to be so provided, the
provisions of this paragraph shall govern and Grantor shall not be obligated to
pay the amount of such interest or other obligation to the extent that it is in
excess of the amount permitted by law.

 

Limitation of Liability. Notwithstanding any provision contained herein to the
contrary, the personal liability of Grantor shall be limited as provided in the
Note.

 

Miscellaneous. Time is of the essence in each of the Loan Documents. The
remedies of Beneficiary as provided herein or in any other Loan Document or at
law or in equity shall be cumulative and concurrent, and may be pursued singly,
successively, or together at the sole discretion of Beneficiary, and may be
exercised as often as occasion therefor shall occur; and neither the failure to
exercise any such right or remedy nor any acceptance by Beneficiary of payment
of Indebtedness in default shall in any event be construed as a waiver or
release of any right or remedy. Neither this instrument nor any other Loan
Document may be modified or terminated orally but only by agreement or discharge
in writing and signed by Grantor and Beneficiary. If any of the provisions of
any Loan Document or the application thereof to any persons or circumstances
shall to any extent be invalid or unenforceable, the remainder of such Loan
Document and each of the other Loan Documents, and the application of such
provision or provisions to persons or circumstances other than those as to whom
or which it is held invalid or unenforceable, shall not be affected thereby, and
every provision of each of the Loan Documents shall be valid and enforceable to
the fullest extent permitted by law.

 

Waiver of Jury Trial. Grantor and Beneficiary hereby waive any right to trial by
jury with respect to any action or proceeding (a) brought by Grantor,
Beneficiary or any other person relating to (i) the obligations secured hereby
and/or any understandings or prior dealings between the parties hereto or (ii)
the Loan Documents or the Environmental Indemnity Agreement, or (b) to which
Beneficiary is a party.

 

Captions. The captions contained herein are for convenience and reference only
and in no way define, limit or describe the scope or intent of, or in any way
affect this instrument.

 

Governing Law. This instrument, the interpretation hereof and the rights,
obligations, duties and liabilities hereunder shall be governed and controlled
by the laws of the state in which the Property is located.

 

IN WITNESS WHEREOF, this instrument has been executed by the Grantor as of the
day and year first above written.

 

25

 

 

  TS CRAIG RANCH, LLC, a Delaware limited liability company               By:
Trade Street Operating Partnership, LP, a Delaware limited partnership, its sole
member                 By: Trade Street OP GP, LLC, a Delaware limited liability
company, its general partner                   By: Trade Street Residential,
Inc., a Maryland corporation, its sole member                     BY: /s/
Richard Ross         PRINTED NAME: Richard
Ross                                                           TITLE:   CEO/CFO

 

STATE OF   Florida )         ) ss.   COUNTY OF   Miami-Dade )  

 

BEFORE ME, the undersigned authority, on this day personally appeared Richard
Ross known to me to be the person whose name is subscribed to the foregoing
instrument, and known to me to be the CEO/CFO of Trade Street Residential Inc.,
a Maryland corporation, the sole member of Trade Street OP GP, LLC, a Delaware
limited liability company, the general partner of Trade Street Operating
Partnership, LP, a Delaware limited partnership, the sole member of TS CRAIG
RANCH, LLC, a Delaware limited liability company, and acknowledged to me that he
executed said instrument for the purposes and considerations therein expressed,
and as the act of said limited liability company.

 

GIVEN under my hand and official seal, this 13th day of March, 2014.

 

  /s/ Rachel Peters     Rachel Peters, Notary Public

 

My commission expires: 5/2/14

 

26

 

 

Exhibit "A"

 

Description of Property:

 

BEING a 19.681 acre tract of land situated in the George White Survey, Abstract
Number 993 in the City of McKinney, Collin County, Texas and being all of Lot 3,
Block A of the McKinney Seven Stacy Addition, as recorded in Clerk File No.
20110310010000460, Official Public Records of Collin County, Texas (OPRCCT) and
also being a portion of an 108.412 acre tract of land described by deed to
McKinney Seven Stacy, LP, as recorded in Clerk File No. 20070222000245990 of the
Deed Records of Collin County, Texas (DRCCT) and being more particularly
described as follows:

 

BEGINNING at a point for corner at the southeast corner of said 108.412 acre
tract of land and being located in the center of Rowlett Creek and also being
located in the north line of Stacy Road (F.M. 720), a 130' right-of-way;

 

THENCE along said north right-of-way line as follows:

 

South 89° 15' 43" West a distance of 117.34 feet to a 5/8 inch iron rod found at
the beginning of a tangent curve to the right having a radius of 1,335.00 feet,
a chord bearing of North 89° 26' 33" West, and a chord length of 60.34 feet;

 

Continuing along said curve to the right through a central angle of 02° 35' 24"
for an arc length of 60.35 feet to a 5/8 inch iron rod found for the point of
tangency;

 

North 88° 08' 51" West a distance of 200.00 feet to a 5/8 inch iron rod set with
plastic cap stamped Adams Surveying 5610 (CIRS) at the beginning of a curve to
the left having a radius of 1,465.00 feet, a chord bearing of North 89° 26' 35"
West, and a chord length of 66.23 feet;

 

Continuing along said curve to the left through a central angle of 02° 35' 25"
for an arc length of 66.23 feet to an "X" cut set in concrete for the point of
tangency;

 

South 89° 15' 43" West a distance of779.97 feet to a CIRS for the southeast
corner of the remainder of said 108.412 acre McKinney Seven Stacy tract;

 

THENCE departing the north line of said Stacy Road, North 00° 23' 59" West a
distance of 855.09 feet to a 5/8 inch iron rod found at the northwest corner of
the herein described tract of land;

 

THENCE North 89° 36' 01" East a distance of793.25 feet to a point for corner in
the center of said Rowlett Creek and being the northeast corner of the herein
described tract of land;

 

THENCE along the approximate centerline of said Rowlett Creek, South 26° 20' 21"
East a distance of 535.79 feet to a point for corner;

 

27

 

 

THENCE continuing with the approximate centerline of said Rowlett Creek, South
27° 49' 06" East a distance of 425.79 feet to the POINT OF BEGINNING;

 

CONTAINING within these metes and bounds 19.681 acres or 857,281 square feet of
land more or less.

 

NOW KNOWN AS Lot 3R, Block A, McKinney Seven Stacy Addition, an addition to the
City of McKinney, Collin County, Texas, according to the plat thereof recorded
in Clerk's File No. 20140311010000760, Map Records of Collin County, Texas
(MRCCT).

 

Tax Account Number for Informational Purposes: Collin County Central Appraisal
District has given Tax Account No. R1008800A00301.

 

Tract II:

 

Those appurtenant rights created in that certain Reciprocal Easement Agreement
with Covenants, Conditions and Restrictions filed 12/07/2007, recorded under
Clerk's File No. 20071207001637170, Real Property Records, Collin County, Texas.

 

28

 